Citation Nr: 0926004	
Decision Date: 07/13/09    Archive Date: 07/21/09

DOCKET NO.  06-31 990	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to an increased disability rating for service-
connected bilateral pes planus, currently rated as 10 percent 
disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Rory E. Riley, Associate Counsel




INTRODUCTION

The Veteran served on active duty from December 1973 to 
February 1974.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a June 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan, which denied the benefits sought on 
appeal.  The Veteran appealed that decision to BVA, and the 
case was referred to the Board for appellate review. 

In his March 2006 statement, the Veteran contended that the 
pain from his feet was bothering his legs and his back.  A 
statement from his representative dated June 2009 similarly 
notes that the Veteran's pes planus worsens his back 
condition.  However, it is unclear as to whether he wishes to 
pursue secondary service connection for these matters.  As 
such, they are referred to the RO for appropriate action.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Reasons for Remand: To send the Veteran a proper VCAA notice 
letter, to determine if there are outstanding VAMC treatment 
records, to obtain his Social Security Administration (SSA) 
records, and to afford him a VA examination.

The law provides that VA shall make reasonable efforts to 
notify a claimant of the evidence necessary to substantiate a 
claim and requires VA to assist a claimant in obtaining that 
evidence.  38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 
2008; 38 C.F.R. § 3.159 (2008).  Such assistance includes 
providing the claimant a medical examination or obtaining a 
medical opinion when such an examination or opinion is 
necessary to make a decision on a claim.  38 U.S.C.A. §§ 
5103, 5103A (West 2002 & Supp. 2008); 38 C.F.R. § 3.159 
(2008).

In this case, the Veteran is claiming entitlement to an 
increased evaluation for his service-connected bilateral pes 
planus, currently evaluated as 10 percent disabling.  In this 
regard, although the RO construed the Veteran's March 2006 
statement as an increased rating claim, the March 2006 VCAA 
notice only specifically addressed the issue of entitlement 
to a total disability rating based on individual 
unemployability (TDIU).  

Furthermore, the VCAA notice requirements for increased 
rating claims changed during the pendency of this appeal.  
For an increased-compensation claim, section 5103(a) now 
requires, at a minimum, that the Secretary notify the 
claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008).  Further, if the Diagnostic 
Code under which the claimant is rated contains criteria 
necessary for entitlement to a higher disability rating that 
would not be satisfied by the claimant demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation, e.g. competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.  Id.  Therefore, the Veteran should be provided 
with a proper notice letter for his increased rating claim.  

In addition, in his March 2006 claim, the Veteran stated that 
he'd seen a doctor at the Veterans Hospital in Detroit, and 
that there should be records of this treatment.  From the 
Veteran's statement, it is unclear whether he was referring 
to his January 2004 VA examination, or if he was receiving 
treatment at the Detroit VAMC.  Therefore, on remand, the RO 
should clarify whether the Veteran is receiving outpatient 
treatment for his service-connected bilateral pes planus at 
the Detroit VAMC, and if so, obtain and associate those 
records with the Veteran's claims file.  To this end, where 
VA has constructive and actual knowledge of the availability 
of pertinent reports in the possession of VA, an attempt to 
obtain those reports must be made.  See Bell v. Derwinski, 2 
Vet. App. 611 (1992) (holding that documents which were not 
actually before the adjudicators but had been generated by VA 
employees or submitted to VA by claimant were, "in 
contemplation of law, before the Secretary and the Board and 
should be included in the record").  As these records are 
potentially probative and are in the possession of VA, they 
are deemed to be constructively of record, and therefore must 
be obtained.  See also Hyatt v. Nicholson, 21 Vet. App. 390, 
394 (2007) (holding that the relevance of documents cannot be 
known with certainty before they are obtained).

In a separate March 2006 statement, the Veteran stated that 
his only income was Social Security disability payments.  
However, the Veteran did not specify the disabilities that he 
was receiving Social Security Administration (SSA) disability 
benefits for.  It is therefore unclear if the Veteran's SSA 
records contain treatment records relevant to his service-
connected bilateral pes planus.  However, the Board does not 
that the Veteran reported at his March 2006 VA examination 
that he was unable to work due in part to painful feet.  As 
was noted above, the relevance of documents cannot be known 
with certainty before they are obtained.  Hyatt, 21 Vet. App. 
at 394.  Furthermore, where there has been a determination 
that the Veteran is entitled to SSA benefits, the records 
concerning that decision are often needed by VA for 
evaluation of pending claims and must be obtained.  See 
Murincsak v. Derwinski, 2 Vet. App. 363 (1992).  Therefore, 
appropriate steps should be taken to obtain the Veteran's SSA 
records and associate those records with the claims file. 

Finally, the Board notes that in an October 2006 statement, 
the Veteran contested the adequacy of his March 2006 VA 
examination.  To that end, when VA undertakes to provide a VA 
examination or obtain a VA opinion, it must ensure that the 
examination or opinion is adequate.  Barr v. Nicholson, 21 
Vet. App. 303, 312 (2007).  Specifically, the Veteran 
contended that the March 2006 VA examination was inadequate 
because he sat down and waited for the VA examiner for 30 
minutes prior to the examination, and thus the examination 
results did not truly reflect the severity of his foot 
disorder due to everyday use.  He also contended that the 
examiner did not thoroughly examine his feet or heels, and 
that he did in fact have unusual shoe wear and calluses on 
his feet.

In this regard, the Board notes that VA's duty to assist 
includes, when appropriate, the duty to conduct a thorough 
and contemporaneous examination of the Veteran.  Green v. 
Derwinski, 1 Vet. App. 121 (1991).  In addition, where the 
evidence of record does not reflect the current state of the 
Veteran's disability, a VA examination must be conducted.  
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  An 
examination too remote for rating purposes cannot be 
considered "contemporaneous."  Caffrey v. Brown, 6 Vet. 
App. 377, 381.  Therefore, because the case is already being 
remanded, and because it is uncertain whether the March 2006 
VA examination reflects the current state of the Veteran's 
disability, he should be scheduled for a new examination in 
order to ascertain the current nature and severity of his 
service-connected bilateral pes planus.

Accordingly, the case is REMANDED for the following action:

1.  The RO should send the Veteran a 
notice letter in connection with his claim 
for an increased evaluation for his 
bilateral pes planus.  The letter should 
inform the claimant to provide medical or 
lay evidence demonstrating a worsening or 
increase in severity of the disability and 
the effect that worsening has on the 
claimant's employment and daily life.  If 
the Diagnostic Code under which the 
claimant is rated contains criteria 
necessary for entitlement to a higher 
disability rating that would not be 
satisfied by the claimant demonstrating a 
noticeable worsening or increase in 
severity of the disability and the effect 
that worsening has on the claimant's 
employment and daily life (such as a 
specific measurement or test result), the 
RO should provide at least general notice 
of that requirement to the claimant.  
Additionally, the claimant must be 
notified that, should an increase in 
disability be found, a disability rating 
will be determined by applying relevant 
Diagnostic Codes, which typically provide 
for a range in severity of a particular 
disability from noncompensable to as much 
as 100 percent based on the nature of the 
symptoms of the condition for which 
disability compensation is being sought, 
their severity and duration, and their 
impact upon employment and daily life.  
The notice must also provide examples of 
the types of medical and lay evidence that 
the claimant may submit (or ask the 
Secretary to obtain) that are relevant to 
establishing entitlement to increased 
compensation.  See Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008).

2.  The AMC/RO should contact the Veteran 
and clarify whether he is receiving VA 
outpatient treatment from the Detroit 
VAMC.  If such treatment is being 
received, the AMC/RO should undertake the 
appropriate steps to obtain the 
outstanding VAMC treatment records and 
associate them with the Veteran's claims 
file.  If the Veteran identifies any other 
pertinent evidence, the AMC/RO should 
undertake appropriate development to 
obtain a copy of that evidence as well.  
If the AMC/RO is unsuccessful in obtaining 
any pertinent evidence identified by the 
Veteran, it should so inform the Veteran 
and his representative and request them to 
provide the outstanding evidence.

3.  The record also indicates that the 
Veteran is receiving social security 
disability payments.  The Social Security 
Administration (SSA) should be contacted 
and the Veteran's social security records 
should be obtained.  Such information 
should be made part of the Veteran's 
claims file, and should also be made 
available for review.

4.  The Veteran should be afforded an 
appropriate VA examination to ascertain 
the current severity and manifestations of 
his service- connected bilateral pes 
planus.  Any and all studies, tests, and 
evaluations deemed necessary by the 
examiner should be performed.  The 
examiner is requested to review all 
pertinent records associated with the 
claims file and to comment on the severity 
of the Veteran's bilateral pes planus.  
Specifically, the examiner should note 
whether the Veteran's bilateral pes planus 
is mild, with symptoms relieved by built-
up shoe or arch support; moderate, with 
weight-bearing line over or medial to 
great toe, inward bowing of the tendo 
Achilles, pain or manipulation on use f 
the feet; severe, with objective evidence 
of marked deformity (pronation, abduction, 
etc.), pain on manipulation and use 
accentuated, indication or swelling on 
use, and characteristic callosites; or 
pronounced, with marked pronation, extreme 
tenderness of plantar surfaces of the 
feet, marked inward displacement and 
severe spasm of the tendo Achilles on 
manipulation, not improved by orthopedic 
shoes or appliances.  See 38 C.F.R. §§ 
4.71a, Diagnostic Code 5276.

A clear rationale for all opinions would 
be helpful and a discussion of the facts 
and medical principles involved would be 
of considerable assistance to the Board.  
Since it is important "that each 
disability be viewed in relation to its 
history [,]" 38 C.F.R. § 4.1 (2008), 
copies of all pertinent records in the 
Veteran's claims file, or in the 
alternative, the claims file, must be made 
available to the examiner for review.

5.  When the development requested has 
been completed, the case should be 
reviewed by the RO on the basis of 
additional evidence.  If the benefit 
sought is not granted, the Veteran should 
be furnished a supplemental statement of 
the case (SSOC) and be afforded a 
reasonable opportunity to respond before 
the record is returned to the Board for 
further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


_________________________________________________
MICHAEL A. HERMAN
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

